Citation Nr: 1227415	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  04-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for depression disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This case initially came before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for PTSD.

In May 2011, the Board denied entitlement to service connection for PTSD and remanded a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, based on the fact that the Veteran had been diagnosed with psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (VA should not characterize the issue based on the Veteran's description of the disability for which he is claiming compensation, but, rather, based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Board is confronted with two conflicting documents prepared by the AMC.  The claims file contains a copy of a supplemental statement of the case (SSOC) dated April 20, 2012, in which the AMC denied a claim for entitlement to service connection for depressive disorder, not otherwise specified.  However, the "Virtual VA" electronic records repository for this case contains a rating decision and codesheet dated April 18, 2012, in which the AMC granted the claim.  The codesheet has two signature lines, one of which is for the RSVR and the other designated for a "second signature."  Neither of these lines contains a written signature.

The Board cannot determine whether the rating decision was promulgated in accordance with VA regulations and consistent with RO procedure set forth in VA's Adjudication Procedures Manual and Manual Rewrite, or whether the Veteran and his representative received actual notice of the decision, such actual notice may cure a defect of decisional notice.  See Sellers v. Shinseki, __ Vet. App. __, No. 08-1758, 2012 WL 2380247 (June 26, 2012) (describing requirements for promulgation and possible curing of defects of decisional notice by actual receipt of notice by claimant and representative).  A remand is therefore required for the AMC to indicate whether the rating decision was promulgated in accordance with VA regulations and the Adjudication Manual and Manual Rewrite and/or whether notice of the decision was sent to the Veteran or his representative, and for preparation of a memorandum establishing the status of the case and what corrective action has been taken with regard to the problems noted above.  The Board notes that it has printed from Virtual VA copies of the April 18, 2012 rating decision and codesheet with the annotation, "Promulgation Status Not Known," and associated these documents with the actual claims file.  The Board further notes that a copy of a draft or unpromulgated rating decision in Virtual VA without some official annotation of its promulgation status may have subsequent legal implications.

Accordingly, the case is REMANDED for the following action:

Prepare a memorandum to the file indicating the promulgation status of the April 18, 2012 rating decision, including whether notice of the decision was sent to the Veteran or his representative, and what corrective action has been taken.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


